United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-4256
                                   ___________

Roderick Dodson,                        *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
City of St. Louis,                      * District of Missouri.
                                        *
             Appellee.                  *        [UNPUBLISHED]
                                   ___________

                             Submitted: June 14, 2000

                                  Filed: August 14, 2000
                                   ___________

Before BOWMAN, FLOYD R. GIBSON,1 and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         ___________

PER CURIAM.

      Roderick Dodson, a black firefighter, sued the City of St. Louis, claiming that
he had been discriminated against on the basis of race when he was suspended for eight
hours without pay for losing his radio. See 42 U.S.C. § 1981(a), § 2000e-2(a),
§ 2000e-5(f), and Mo. Rev. Stat. § 213.055.1(1)(a). He alleged that white firefighters
who lost their radios were typically disciplined less harshly for the same action.

      1
       Complications from an automobile accident have prevented Judge Gibson from
reviewing this opinion prior to its being filed.
       The city moved for summary judgment, proffering evidence that for the five
years previous to Mr. Dodson's suspension firefighters in St. Louis, regardless of race,
had suffered the penalty that Mr. Dodson complains of here. Mr. Dodson offered no
evidence to the contrary; in fact, he offered no evidence at all in opposition to the city's
motion, and did not move for additional time under Fed. R. Civ. P. 56(f). The district
court2 granted summary judgment to the city.

     Since Mr. Dodson offered no evidence in support of his opposition to summary
judgment, it is plain that there was no error in awarding summary judgment to the city.
We therefore affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




       2
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.

                                            -2-